Citation Nr: 0412229	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  00-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disabilities.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from March 1953 to 
January 1955.

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The veteran and his spouse testified before an RO hearing 
officer in July 2000.  The veteran testified before the 
undersigned Veterans Law Judge in September 2003.

Entitlement to service connection for the hips is addressed in 
the REMAND portion of the decision.  That issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran of any further action required 
on his part.


FINDING OF FACT

Hypertension is of service origin.  


CONCLUSION OF LAW

Hypertension was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Since then, VA has issued regulations to implement the law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  In view of the favorable decision concerning the 
calim for service connection for hypertension, the Board 
finds that the requirements of the VCAA are satisfied.

Factual Background

The service medical records have not been furnished by the 
service department and apparently were destroyed at a fire at 
the National Personnel Records Center in St. Louis, Missouri. 

In March 2000, the veteran submitted an original service 
connection claim for hypertension.  He reported that 
hypertension was shown in January 1955 during his separation 
examination at Fort Carson Army Hospital.  

The veteran also submitted private medical records with his 
application for benefits.  An April 1986 high blood pressure 
inquiry from an insurance company, completed by the veteran's 
doctor reflects that the veteran had been on blood pressure 
medication for 20-plus years.  

Other private reports dated in the 1980s also reflect treatment 
for hypertension.  A January 1984 report from M.P. L., M.D., 
reflects that the veteran was hospitalized on January 4, 1984, 
for right hip pain of undetermined etiology and for moderate 
hypertension.  The final diagnoses included mild hypertension.  
January 1991 and May 1992 reports note diagnoses of 
hypertension.  

An August 1999 University of Missouri Hospitals and Clinics 
(UMHSC) report notes an assessment of suspected mild pulmonary 
hypertension due to a long history of systemic hypertension.  

Patient account forms dated in the 1960s and 1970s reflect 
payment and/or insurance reimbursement of bills from the Albert 
M. Keller Memorial Hospital in Fayette, Missouri.  The cause or 
reason for the charges is not shown.  The veteran reported, that 
these were for treatment for back, hip, and hypertension.  

In an April 2000, J. K., M.D., notes that the veteran had 
hypertension "which apparently he had since being in the 
military."  

In June 2000, Dr. K. reported that the veteran had a history of 
hypertension with a significant component of white coat 
hypertension.  Dr. K. noted that the veteran had hypertension 
since he joined the service at an early age and that 
hypertension and a hear murmur were found by Army medics, that 
might have been caused by the stress of the combat zone in 
Korea.  He concluded by stating, "It is clear that his 
hypertension and chronic back and hip pain has been present 
since his time in the armed services."  

In June 2000, the veteran's spouse reported that the veteran was 
given a diagnosis of hypertension when he left the Army.  

In July 2000, the veteran testified before an RO hearing officer 
that he had no service medical records (SMRs) in his possession.  
He testified that after discharge he tried to get his railroad 
job back and during their physical examination, hypertension was 
found.  He recalled that during his separation examination he 
had high blood pressure, was counseled concerning it, and that 
they took his blood pressure several times both sitting and 
lying down during his counseling session.  

In November 2000, the RO received addition medical records from 
Columbia Regional Hospital.  Any relevant record had been 
previously supplied.  

In December 2002, the veteran sent in various items, including 
Dr. K. May 2000 report which reflects blood pressure of 180/80. 

In April 2003, an acquaintance reported having known the veteran 
all of his life and that the veteran had hypertension when he 
left the service.  At that time, the veteran also submitted a 
March 1955 letter from his former employer announcing that there 
were several jobs with the railroad available for him at that 
time.  Hypertension is not mentioned.  

In July 2003, Dr. L. reported having treated the veteran from 
January 1955 to 1985 for hypertension and heart murmur.  Dr. 
Leech reported that the hypertension were shown to manifest by 
medical history within three months after discharge in January 
1955.  

At a hearing before the undersigned Veterans Law Judge in 
September 2003, the veteran testified that an acquaintance, Mr. 
Q. P. D., knew his (the veteran's) medical background well 
because they were neighbors while growing up and while the 
veteran was in Korea his parents talked about the letters that 
the veteran wrote.  Mr. D. also helped the veteran get his 
railroad job after service and knew of his hypertension, which 
affected the positions he could fill in his railroad employment.  
The veteran testified that during his separation examination he 
was cautioned to see his family doctor about hypertension when 
he got home.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d). For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Once the evidence has been assembled, the Board has the duty to 
assess the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that a veteran need only demonstrate 
that there is an approximate balance of positive and negative 
evidence in order to prevail.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability or 
an injury.  However, when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.

The Board notes that the SMRs are presumed destroyed.  Where 
service medical records are missing, VA's duty to assist the 
veteran, to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-doubt 
rule are heightened. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran has submitted current medical evidence confirming 
the presence of hypertension and he has submitted a statement of 
a former treating physician who recalled the veteran's 
hypertension shortly after active service.  Other private 
medical evidence reflects a long history of hypertension.  
Additionally, the April 1986 high blood pressure inquiry from an 
insurance company, completed by the veteran's doctor reflects 
that the veteran had been on blood pressure medication for 20-
plus years which could place the this treatment began shortly 
after service.  The Board notes that this information pre-dates 
the veteran's current claim by approximately 14 years. 

The veteran has provided credible testimony to the effect that 
hypertension was shown prior to discharge from active service 
and other lay witnesses also felt that the veteran was treated 
for hypertension immediately after active service.  After 
consideration of all the evidence of record, including the 
testimony, and resolving any remaining doubt on the matter in 
favor of the veteran, the Board finds that it favors service 
connection for hypertension.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claim is therefore granted.   


ORDER

Entitlement to service connection for hypertension is granted.  


REMAND

The veteran requests service connection for bilateral hip 
disability or disabilities.  Although his SMRs are not 
available, he has reported an injury in a fall in Korea in 1954 
and VA has established service connection for back and shoulder 
disabilities based on injuries sustained in that fall.  

The veteran has submitted private medical evidence dated in 
December 1972 reflecting acute arthritis and tendonitis of the 
right hip.  A December 1983 X-ray showed two small sclerotic 
bone islets associated with the right femoral neck and head 
level with no evidence of active osseous pathology.  Right 
trochanteric bursitis was shown in January 1984.  A May 2000 
report from Dr. K. reflects severe osteoarthritis of the hips.  
On the other hand, a March 2003 VA X-ray of the right hip is 
negative and a March 2003 compensation and pension examination 
is negative, although the veteran did complain of right hip 
pain.  VA has not X-rayed the left hip based on no complaint 
during the March 2003 examination.  

Since the March 2003 VA examination, however, the veteran has 
submitted a July 2003 private X-ray report that notes bilateral 
hip spurring, related to arthritis.  Accordingly, the Board is 
of the opinion that a current examination is warranted.

Additionally a review of the evidence reflects that all the 
requirements of the VCAA have not been met.

Therefore, the claim is remanded to the RO for the following 
action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should inform the 
veteran to provide any evidence in his 
possession pertinent to his claim which 
has not been previously submitted.

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for the 
hips subsequent to March 2003 which have 
not been previously submitted. To include 
from Dr. Core.  .

3.  The RO should request the VA Medical 
Center in Columbia to furnish copies of 
any medical records pertaining to 
treatment for the veteran's hips covering 
the period from March 2003 to the 
present. 2000 to the present.

4.  Thereafter, the RO should make 
arrangements for an appropriate VA 
examination by an orthopedist in order to 
determine the nature and etiology of any 
disabilities involving the hips.  The 
claims file should be made available to 
the physician for review.  In addition to 
x-rays of both hips, any other tests 
specialized examinations deemed necessary 
should be performed.   The examiner is 
requested to obtain a detailed history of 
the inservice injury to the hips.  
Following the examination the examiner is 
requested to specify whether the veteran 
has a disability of the hips.  If no, the 
examiner is requested to reconcile the 
prior diagnoses.  If a disability of the 
hips is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
currently diagnosed hip disorder is 
related to the inservice injury as 
described by the veteran? The examiner 
should set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in an examination 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for 
bilateral hip disability or disabilities.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



